DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/21 & 07/02/21 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "first coil end point, a second coil end point, a first coil edge point, a second edge point" in claims 4-5, 7, 11-12, 14, and 18-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 8, and 15 are rejected because it recites an abstract idea as indicated in bold and underlined below:
	An image processing apparatus, method, and a non-volatile computer readable medium comprising;
a camera; 
at least one lens; and
a controller configured to perform a method for qualifying a lamp, the method comprising:
determining an actual measurement of a filament of a lamp, wherein the lamp is configured to heat a substrate in a substrate processing apparatus;
generating a window having a width and a height, the window based upon a target measurement of the filament;
generating a deviation based upon a difference between an image of the actual measurement and the window;
comparing the deviation to a first threshold; and
rejecting the lamp if the deviation is outside the first threshold.

STEP 2a: The abstract idea (bold and underlined above) falls in the category of mental processes:
The claims 1, 8, and 15 appear to be directed toward a judicial exception, namely the abstract idea of determining an actual measurement of a filament of a lamp, generating a window having a width and a height, generating a deviation based upon a difference between an image of the actual measurement and the window, comparing the deviation to a first threshold; and rejecting the lamp if the deviation is outside the first threshold. Such limitations are considered to set forth the abstract idea, because the claims are directed toward an idea in and of itself.
The claims only recite and describe gathering, combining and manipulating data by reciting steps of organizing information through mental process or mathematical relationships and/or algorithms. The gathering and combining steps merely employ mental process or mathematical relationships to manipulate existing information to generate additional information in the form of “the lamp is configured to heat a substrate in a substrate processing apparatus and the window based upon a target measurement of the filament".
This idea is similar to the basic concept of manipulating information using mathematical relationships found to be an abstract idea by the courts (e.g. Benson, Flook, Diehr, Grams).  The courts have indicated that, a mathematical procedure for converting one form of numerical representation to another was found to be a judicial exception, particularly abstract ideas (Benson) as was an algorithm for calculating parameters indicating an abnormal condition in Grams.
For the above stated reasons, the bold and underlined parts of claims 1, 8, and 15 shown above have been considered as mental processes. Thus, the claims are drawn to an abstract idea.

STEP 2b: The above judicial exception is not integrated into a practical application for the following reasons:
Claims 1, 8, and 15 recite additional elements that includes: the “image processing apparatus”, the “a camera”, the “at least one lens”, the “a controller”, the “a lamp”, the “a substrate”, the “a substrate processing apparatus”, the “a window”, the “a deviation”, and the “first threshold”. The claimed additional elements do not make the claim a practical application because they are performing to recite at a high-level generality and generic computer functions or software routinely used in generic computer components or software in the claim. (They may also be considered as an abstract idea because, in this instance it functions to describe the data.)
The additional elements further include image processing apparatus, a controller, a substrate processing apparatus, a deviation, and first threshold, all of which can be implemented as generic computer components which are merely used as tools to perform the abstract idea (see MPEP § 2106.05(f)).
There is no particular machine (discounting the generic computer components) applying the abstract idea (see MPEP § 2106.05(b)), and there is no real-world transformation in the claim (see MPEP § 2106.05(c)).
The remaining consideration is whether the claim constitutes an improvement to a particular technology (see MPEP § 2106.05(a)) or whether it just generally links the abstract idea to a particular technological environment or field-of-use (see MPEP § 2106.05(h)). The claim is generally in the field of a camera, at least one lens a lamp, a substrate, a window. However, no evidence is provided to show that a particular technological process is being improved.
The underlying process that is supposed to be improved is not stated in this claim. It is not clear what the purpose of the claim is what is expected to be achieved.
For reasons stated above, it has been determined that claims 1, 8, and 15 are directed to an abstract idea/ judicial exception with additional generic computer elements, and the generically recited additional computer elements do not add a meaningful limitation to the abstract idea/judicial exception because they amount to simply implementing the abstract idea/judicial exception on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered separately and in combination, do not add significantly more (also known as an “Inventive concept”) to the exception. The rationale detailed in the above paragraphs apply mutatis mutandis. determining, generating, generating, comparing and rejecting data are all well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d). Therefore, the claims do not amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 are dependent on their respective base claims 1, 8, and 15, and include all the limitations of their respective base claims. Therefore, claims 2-7, 9-14, and 16-20 recite the same abstract idea. The additional limitations recited in claims 2-7, 9-14, and 16-20 are each functional generic/conventional processing steps performed by computer components comprise data gathering and processing steps which correspond to concepts identified as an abstract idea, or ideas, in the form of a mental process or mathematical formula are similar to those found to be non-patent eligible in, e.g., Alice Corp., FairWarning, and Parker v Flook. Claims 2-7, 9-14, and 16-20 are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more.
Regarding claims 2, 9, and 16; the additional element “a datum center axis, a first pin datum and a second pin datum” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the “establishing” and “extending” limitations have been considered as additional elements, but they would not make the claim a practical application since they just amount to insignificant extra-solution activity – gathering the information that the abstract idea needs, and reporting the result (see MPEP 2106.05(g)).  The “establishing” and “extending” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).  
Regarding claims 3, 10, and 17; the additional element “determining a first deviation angle between a center of a filament inside the lamp, based upon a datum center axis and the window” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the “determining” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)).  
Regarding claims 4, 11, and 18; the additional element “establishing a plurality of coil points that include a first coil end point, a second coil end point, a first coil edge point, and a second coil edge point” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the “establishing” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)). 
Regarding claims 5, 12, and 19; the additional element “establishing a plurality of coil points that include a first coil end point, a second coil end point, a first coil edge point, and a second coil edge point; establishing the window using the plurality of coil points; and establishing a coil center point using the window” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the “establishing” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)). 
Regarding claims 6, 13, and 20; the additional element “determining a second deviation angle between a center of a filament inside the lamp, based upon the datum center axis the window, the second deviation angle being different from the first deviation angle” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the “determining” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)). 
Regarding claims 7 and 14; the additional element “establishing a plurality of coil points that include a first coil end point, a second coil end point, a first coil edge point, and a second coil edge point; and determining an outer diameter of a filament based upon the plurality of coil points.” doesn’t have “significantly more” than the abstract idea because additional element is all well-understood, routine, conventional activity as recognized by the court decisions list in MPEP § 2106.05(d). Furthermore, the “establishing and determining” limitations may also be implemented as generic computer component(s) such as a UART (Universal Asynchronous Receiver Transmitter) which is merely used as tool to perform the abstract idea (see MPEP 2106.05(f)). 
Therefore, claims 1-20 are rejected under U.S.C. 101 as being directed to non- statutory subject matter.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to "A non-volatile computer readable medium configured to store instructions thereon, that when executed by a processor, cause a lamp inspection process to be performed ", not one of the statutory subject matter categories. See MPEP 2016. Gottschalk v. Benson, 409 U.S. at 72 (1972).
This rejection may be overcome by amending the claims to read "A non-transitory …" or the like.
Claims, which are dependent from rejected claims inherit the problem of these claims, and are therefore also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al (US 2004/0013418).
Regarding claims 1, 8, and 15; Kusuda et al discloses an image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon, that when executed by a processor, cause a lamp inspection process comprising:
a camera (25 @ figure 16) for measuring a filament of a lamp (69 @ figure 16); 
at least one lens (31, 32 @ figure 17) of an imaging part (30 @ figures 16-17); and 
a controller (27, 10 @ figure 16) configured to perform a method for qualifying a lamp (69 @ figure 16), the method comprising: 
 	determining an actual measurement of the filament of a lamp (69 @ figure 16) by a CCD control circuit (27 @ figure 16), wherein the lamp (69 @ figures 1-2) is configured to heat a substrate (W @ figures 1-2) in a substrate processing apparatus (paragraph [0004]: e.g., thermal processing apparatus utilizes energy of light emitted from the halogen lamp thereby increasing the temperature of the substrate at a rate of about hundreds of degrees per second. The thermal processing apparatus utilizing such photoirradiation may monitor deterioration of the lamp with a photosensor and paragraph [0083]: e.g., a waveform G(x) shown in FIG. 9 indicates the intensity of light components emitted from the respective ones of the plurality of flash lamps 69 when the thermal processing apparatus actually performs flash heating on the semiconductor wafer W to be processed. When the thermal processing apparatus performs flash heating, the flash lamps 69 necessarily emit light components and the CCD 25 receives the light components emitted from the flash lamps 69 for obtaining the waveform G(x)); 
generating a window (light diffusion plate 72 and translucent plate 61 @ figures 1-2 and paragraph [0048]: e.g., the light radiated from the flash lamps 69 is directly transmitted through the light diffusion plate 72 and the translucent plate 61 and directed into the chamber 65 and paragraph [0081]: e.g., a waveform F(x) shown in FIG. 8 indicates the intensity of the light components emitted from the respective ones of the plurality of flash lamps 69 when an irradiation state on the semiconductor wafer W held on the thermal processing position in the chamber 65 by the thermal diffusion plate 73 and the heating plate 74 satisfies a prescribed criterion) having a width and a height (figures 1-2), the window (72, 61 @ figures 1-2) based upon a target measurement (figures 3, 5, and 16) of the filament clamp (69 @ figures 1-3 and 16). See figures 1-22
Kusuda et al discloses all of feature of claimed invention except for generating a deviation based upon a difference between an image of the actual measurement and the window; comparing the deviation to a first threshold; and rejecting the lamp if the deviation is outside the first threshold. However, Kusuda et al teaches that it is known in the art to provide a computer (10 @ figures 3 and 16) coupled to CCD control circuit (27 @ figures 3 and 16) and CCD detector (25 @ figures 3 and 16) for generating a deviation based upon a difference (figure 10 and paragraph [0086]-[0088]: e.g., the intensity ratio as to the flash lamp 69a is not more than 0.95, and hence the CPU 11 determines that the degree of deterioration of the flash lamp 69a is remarkable and stops the thermal processing apparatus. Even if the intensity ratio as to the flash lamp 69e is normal, the CPU 11 determines that deterioration of the flash lamp 69e progresses and displays a warning message on the display part 16 when the intensity ratio as to the flash lamp 69e is not more than 0.98) between an image of the actual measurement (G(x) @ figure 9) and the window (F(x) @ figure 8); comparing the deviation (G(x), F(x) @ figures 11-15) to a first threshold (Th @ figures 11-15); and rejecting the lamp if the deviation is outside the first threshold (paragraph [0090]: e.g., When the thermal processing apparatus is stopped, the operator exchanges the deteriorated flash lamp 69. The operator preferably exchanges the deteriorated flash lamp 69 when the CPU 11 issues the warning).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation generating a deviation based upon a difference between an image of the actual measurement and the window; comparing the deviation to a first threshold; and rejecting the lamp if the deviation is outside the first threshold as taught by Kusuda et al for the purpose of suppressing dispersion of the output intensity and improving repeatability of the results of measurement.

Claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al (US 2004/0013418) in view of Cong et al (US 2019/0110336).
Regarding claims 2, 9, and 16; Kusuda et al discloses all of feature of claimed invention except for establishing a datum center axis between a first pin datum and a second pin datum of a lamp; and extending a line perpendicular to the datum center axis to define a lateral datum axis, the datum center axis and the lateral datum axis being used to form the window. However, Cong et al teaches that it is known in the art to provide establishing a datum center axis (L @ figure 6) between a first pin datum (208 @ figure 2) and a second pin datum (212 @ figure 2) of a lamp (200 @ figure 2 or 610B @ figure 6); and extending a line perpendicular (213B, 211B @ figure 6) to the datum center axis (L @ figure 6) to define a lateral datum axis (X or Y @ figure 7), the datum center axis (L @ figure 6) and the lateral datum axis (X, Y @ figure 7) being used to form the window (202B @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation above as taught by Cong et al for the purpose of improving design for lamp heating in semiconductor process chambers.
Regarding claims 3, 10, and 17; Kusuda et al discloses all of feature of claimed invention except for determining a first deviation angle between a center of a filament inside the lamp, based upon a datum center axis and the window. However, Cong et al teaches that it is known in the art to provide the computer (10 @ figures 3 and 16) for determining a first deviation angle (figure 6) between a center of a filament (L2 @ figure 6) inside the lamp (610 A @ figure 6), based upon a datum center axis (L2 @ figure 6) and the window (202A @ figure 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation above as taught by Cong et al for the purpose of improving design for lamp heating in semiconductor process chambers.
Regarding claims 4, 11, and 18; Kusuda et al discloses all of feature of claimed invention except for establishing a plurality of coil points that include a first coil end point, a second coil end point, a first coil edge point, and a second coil edge point. However, Cong et al teaches that it is known in the art to provide establishing a plurality of coil points (218 @ figure 2 and paragraph [0048]) that include a first coil end point (213 @ figure 2), a second coil end point (211 @ figure 2), a first coil edge point (figure 2), and a second coil edge point (figure 2 and paragraph [0048]). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation above as taught by Cong et al for the purpose of improving design for lamp heating in semiconductor process chambers.
Regarding claims 5, 12, and 19; Kusuda et al discloses all of feature of claimed invention except for establishing a plurality of coil points that include a first coil end point, a second coil end point, a first coil edge point, and a second coil edge point; establishing the window using the plurality of coil points; and establishing a coil center point using the window. However, Cong et al teaches that it is known in the art to provide establishing a plurality of coil points (218 @ figure 2) that include a first coil end point (213 @ figure 2), a second coil end point (211 @ figure 2), a first coil edge point (figure 2), and a second coil edge point (figure 2); establishing the window (202 @ figure 2) using the plurality of coil points (218 @ figure 2); and establishing a coil center point (205 @ figure 2) using the window (202 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation above as taught by Cong et al for the purpose of improving design for lamp heating in semiconductor process chambers.
Regarding claims 6, 13, and 20; Kusuda et al discloses all of feature of claimed invention except for determining a second deviation angle between a center of a filament inside the lamp, based upon the datum center axis of the window, the second deviation angle being different from the first deviation angle. However, Cong et al teaches that it is known in the art to provide the computer (10 @ figures 3 and 16) for determining a second deviation angle (L1, L2 @ figure 6A) between a center of a filament (206A @ figure 6) inside the lamp (610A @ figure 6), based upon the datum center axis (L2 @ figure 6) of the window (202A @ figure 6), the second deviation angle being different from the first deviation angle (figures 5-6 and paragraph [0056]: e.g., wherein the angle of the filament within the lamp 510A is different from the angle of the filament within the lamp 510B). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation above as taught by Cong et al for the purpose of improving design for lamp heating in semiconductor process chambers.
Regarding claims 7 and 14; Kusuda et al discloses all of feature of claimed invention except for establishing a plurality of coil points that include a first coil end point, a second coil end point, a first coil edge point, and a second coil edge point; and determining an outer diameter of a filament based upon the plurality of coil point. However, Cong et al teaches that it is known in the art to provide establishing a plurality of coil points that include a first coil end point (213 @ figure 2), a second coil end point (211 @ figure 2), a first coil edge point (figure 2), and a second coil edge point (figure 2); and the computer (10 @ figures 3 and 16) for determining an outer diameter of a filament (206 @ figure 2) based upon the plurality of coil points (218 @ figure 2). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine image processing apparatus, method, and a non-volatile computer readable medium configured to store instructions thereon of Kusuda et al with limitation above as taught by Cong et al for the purpose of improving design for lamp heating in semiconductor process chambers.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Myo (2013/0223824) discloses a heating lamp array for use in a semiconductor process chamber may include a plurality of heating lamps, each heating lamp comprising a heating lamp envelope having a filament disposed within the envelope and a base coupled to the heating lamp envelope to support the envelope.
2) Hauf et al (US 2001/0010308) discloses measuring electromagnetic radiation radiated from a surface of an object that is irradiated by electromagnetic radiation given off by at least one radiation source. The radiation given off by the radiation source is determined by at least one first detector, and the radiation given off by the irradiated object is determined by at least one second detector that measures the radiation.
Northrup et al (US Patent No. 6.099,148) discloses a halogen lamp having a lamp base, and a substantially linear filament; and a lamp bracket which positions the lamp such that a filament axis of the filament is coincident with the lens axis. The filament is energized by a power supply connected to a first filament end and second filament end, which are separated by an effective length lE of less than 1 inch. The filament is preferably formed as a helical coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 1, 2022


						/SANG H NGUYEN/                                                                          Primary Examiner, Art Unit 2886